Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4, 5, 12-17, 19, 20, and 27-30 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 12-17, 19, 20, and 27-30 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1, 2, 4, 5, 12-17, 19, 20, and 27-30 recite a judicial exception(s), including mental processes and a method of organizing human activity (e.g. fundamental economic principle that was previously performed by the human mind and manually).  More particularly, the entirety of the method steps are directed towards gathering personal information from a user and identifying and automatically making a change applicable to a financial account of the user based on the personal or non-financial information (e.g., age, marital status, patterns of activity (e.g., gambling, etc.), and comparison to other users.).  This is a long standing commercial practices, previously performed by human financial planners via manual and mental steps (See, prior art publications of record).  That is to say, planners have long identified similarities between clients and their goals (e.g,. relied upon their experience, historical data, passed successes, trend/scenario analysis, predictive analytics, etc.), in anticipating future transactions/expenditures and developing a plan to achieve a client’s goals.  (See, Key Principles of Effective Financial Planning and Analysis, https://www.imanet. org/-/media/ c91d297df90e4ad090ac72289b26099c.ashx; CA 2291098 (Improved Financial Risk Prediction Systems and Methods Therefor, 12/03/1998; CA 2388898 (Automated Coaching for a financial modeling and counseling System, 5/10/2001)  Therefore, the inventions include a fundamental economic principle, and abstract idea under Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (a processor, applying a NLP and topic model, a machine learning model, a random pattern, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Supplanting personality data with activity pattern and future goals fails, and comparing said pattern and goal to a second user’s same fails to offer a practical application, because this information has long been considered by financial planners manually and via mental step.  It is itself an abstract idea to consider this information and compare the user to other users.  The current amendments recitation of predicting future transactions using a machine learning model and based on first and second transactions based on random patterns, fails to effect a practical application, because machine learning model is generic computing technology being used to supplant the human brain, and relegating the transactions to random pattern transactions is extra-solution activity and a random selection in and of itself.  
Under part 2b, the claim limitations, considered individually and as a whole, do not amount to significantly more than the abstract idea itself.  For example, identifying specific personality data, such as volatility, or relegating the transactions to random pattern transactions fails to offer a practical application or significantly more because they are printed matter and those listed are manually and mentally considered in the art.   This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment. The additional elements offered by the dependent claims (e.g., household user, automatically suggesting, etc.) either further delineate the abstract idea (e.g., Claims 2, 4,5), recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology (e.g., Claims 4).   Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 12-17, 19, 20, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 16 are rejected because the term “substantially same” is a relative term, that is not defined in the specification, and as such, would not allow the public to discern the metes and bounds of the invention.  Moreover, the term “random pattern” is confusing and seems contradictory.  It is not defined in the specification.  Applicant is asked to define or provide an example of what is intended by a “random pattern.”  The remaining claims depend from Claims 1 and 16 and are likewise rejected.
Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 is rejected because it is not clear what the terms “vulnerability” and “abnormality” would include.  The specification does not mention them.  As such, the metes and bounds of the claim cannot be determined.  Appropriate changes and/or clarification is required, or Applicant is asked to place in the record the intended scope captured by these terms.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-20, and 24-30 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. 5644727 to Atkins, in view of US 7954698 to Pliha, and further in view of US 10,044,647 to Karp et al.
With respect to Claim 1, and 16, Atkins teaches a system (FIG. 2) and a method of identifying and implementing an account change comprising: obtaining, at a processor (FIG. 2), data indicating a user’s financial health, the data including first daily activity pattern and a first future goal not directly related to finances (FIG. 3); analyzing, by the processor, the transaction prediction to identify a change applicable to a financial account of the user (Abstract, recurring transactions, future transactions are transaction predictions), the change configured to improve the user’s financial health (Abstract); and automatically causing, by the processor, the change to be implemented by a network-accessible financial service (Abstract; col 8, ln 40-50). Atkins teaches wherein the data includes a transaction prediction for the user, wherein the prediction is based on a regression or time-series (col 48, ln 48, linear) model applied to a typical activity pattern of the user. (col 50, ln 28, 50-55, future expense items; col 7, ln 3, “transactional behavior”; col 44, ln 40-50, forecasting future economic variables with stochastic or robust stochastic techniques; col 16, ln 30-33, model; FIG. 10A, 376; claim 30 therein)  Atkins teaches one of ordinary skill in the art obtaining daily activity pattern (“behavior”: throughout spec, e.g., cols 2, 6, 51) and a future goal (“financial objectives”: Abstract, throughout spec, e.g., cols 2, 7, etc.); and identifying a second daily activity pattern and future goal, wherein there is a match. (col 15, ln 35-40; col 16, ln 45-65; col 36, ln 31-47, col 30, ln 35-50; FIG. 1A – Phila’s teaching this in comparing a user to the CPI (“training and compare cycle”) is redundant.  As taught in Phila the Consumer Price Index “is another group of consumer expenditure tables extracted from the Bureau of Statistic web site”).  As to using machine learning model to predict future transanctions from first and second random pattern transactions.  Atkins teaches the use of neural networking in pattern recognition (col 29, ln 59-64).  Even if Atkins does not expressly disclosure “random patterns,” such patterns were armed in the knowledge of one of ordinary skill in the art.  Recitation of a particular pattern is a matter of design choice.  Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  
Atkins fails to expressly teach but Pliha teaches aggregating a set of transaction data describing transactions of the user over a plurality of days from at least one data source (FIG. 3, calender teaches days); identifying at least one frequent transaction performed repeatedly in a substantially same manner by the user (col 3, ln 55-col 4, ln 13), identifying at least one second user having second personality data that at least partially matches the personality data (FIGS. 9-11, consideration of CPI teaches this), identifying at least one second frequent transaction performed repeatedly in a substantially same manner by the second user, and predicting the future transactions based on the at least one frequent transaction and the at least one second frequent transaction (col 2, ln 27; col 7, ln 61-67; col 11, ln 46; col 21, ln 42-45).  Pliha teaches a weakness of prior art scoring models is failure to consider certain personality data. (col. 1, Background).  It would have been obvious to one of ordinary skill in the art to modify Atkins to include comparison of other/second consumer over a plurality of days to address the identified weakness in Pliha.
Atkins fails to expressly teach the use of NLP, topic modeling, and using machine learning model in a financial planning context.  However, Karp teaches the use of same in financial planning.  See, teaching of NLP and topic modeling throughout, and financial planning environment at (col. 21, ln 30-40).  See, Karp’s teachings of the use of machine learning models throughout (e.g., col 17, ln 1-25).  Karp discuses cumbersome, impersonal and robotic user experiences in customer interaction systems as a concern. Col 1, ln 30-37.  It would have been obvious to one of ordinary skill in the art to modify Atkins to include NLP and topic modeling to discern information from emails and other communications so as to better personalize the process and alleviate these concerns. 
With respect to Claim 2, and 17, Atkins teaches wherein the user is a household user including a plurality of individuals, and the data includes data generated by at least two of the plurality of individuals. (col 14, ln 35; col 31, ln 18)
With respect to Claim 3, and 18, Atkins teaches wherein the personality data includes a typical daily activity pattern for the user. (col 29, ln 61)
With respect to Claim 4, and 19, Atkins teaches wherein the obtaining includes generating, by the processor, the typical daily activity pattern. (col 29, ln 61)
With respect to Claim 5, and 20, Atkins teaches wherein the generating includes: aggregating a set of activity data describing actions of the user over a plurality of days from at least one data source; identifying at least one regular activity routinely performed at approximately a same time of day, a same day of week, or combination thereof; and adding the at least one regular activity to the typical daily activity pattern. (col 36, ln 27-35, periodic screening; col 29, ln 61; col 13, ln 36; col 29, ln 2; col 47, ln 41-46) 
With respect to Claim 9, and 24, Atkins teaches wherein the personality data includes a future goal for the user. (col 48, ln 45-55; col 52, ln 15)
With respect to Claim 10, and 25, Atkins teaches generating, by the processor, the future goal. (col 48, ln 45-55; col 51, ln 30)
With respect to Claim 11, and 26, Atkins teaches wherein the generating includes: identifying at least one goal within the personality data; identifying at least one second user having second personality data at least partially matching the personality data (household, multi-users multitasking); identifying at least one second goal associated with the at least one second user; and predicting the future goal based on at least one of the at least one goal and the at least one second goal. (col 29, 2, pattern recognition; col 48, ln 45-55; col 51, ln 30)
With respect to Claim 12, and 27, Atkins teaches wherein the data includes a financial volatility for the user. (col 47, ln 41-45)
With respect to Claim 13, and 28, Atkins teaches generating, by the processor, the financial volatility. (col 47, ln 41-45)
With respect to Claim 14, and 29, Atkins teaches wherein the generating includes: aggregating a set of financial data describing the finances of the user over a plurality of days from at least one data source; aggregating a set of financial data describing the finances of the user over a plurality of days from at least one data source; aggregating a set of activity data describing actions of the user over the plurality of days from the at least one data source; identifying at least one abnormality in the set of financial data, the set of activity data, or a combination thereof, the at least one abnormality indicating financial vulnerability during at least a portion of the plurality of days; and determining that the financial volatility exists based on the identifying of the at least one abnormality. (col 8, ln 37-50 that is what financial planning and automatically updating fund allocation is doing)
With respect to Claim 15, and 30, Atkins teaching automatically causing, by the processor, a user interface to suggest a user action configured to improve the user’s financial health in response to the analyzing.  (col 10, ln 23; col 35, ln 35, user interface)

Response to remarks
Applicant’s remarks submitted on 5/2/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The amendment introduces the use of machine learning in predicting future transactions, which is taught by Atkins reference to neural networking to recognize patterns. The amendment also relegates the first and second transactions to those of random patterns.  A specific type of pattern is a matter of design choice, and is taught in the art (though it is unclear as to what exactly is intended by a “random pattern,” such patterns or collections of random events have long existed).  Further, Karp expressly teaches the use of “machine learning models” throughout its disclosure.  Karp teaches the use of NLP and topic modeling in a financial planning context. 
As per § 101, the claims continue to recite a method that humans have long performed in financial planning, and instruct the reader to apply it across generic computing technology.  The limitations added by the instant amendment fail to recite an innovative concept.  Machine learning, NLP and topic modeling were all generic computing tools at the time of filing.  As such the amendment fails to cure patent ineligibility.  Should Applicant wish to traverse, Applicant is asked to specify the meaning of random pattern and explain how this limitation introduces an innovative concept.  
Applicant’s remarks pertaining to Example 37 are not persuasive, because Example 37 is non-analogous to the present invention.  Bascom is likewise distinguishable, as the present invention does not pertain to the rearrangement of known parts to effect a solution.  Instead, the present invention merely automates a business method that has long been performed by humans.
As previsouly stated, with respect to § 101, the data recited has long been considered by financial planners and fails to add an innovative concept to the invention (See, prior art publications of record).  The claims are drawn toward financial planning that considers personal information (e.g., a behavioral pattern) in addition to financial data, which is a long standing commercial practice.  “Personal information” is broadly equated to “life situation and future expectation data” in the specification.  A regression or time-series model is generic computing technology (See, [0055] of the instant specification), and as such, fails to effect a practical application of the abstract idea.  Simply employing one doesn’t cure patent ineligibility.  Finally, citation to Bascom is not persuasive, because the instant invention does not recite a new order or configuration of known parts (as is taught in Bascom). 
As per the prior art rejections, Atkins teaches consideration of daily activity pattern in its discussion of “behavior.”  A person’s behavior consists of his daily activity pattern.  Likewise, Atkins teaches consideration of future goals in its discussion of financial objectives.  After further consideration, Atkins teaches comparing the user’s activity with a second users activity in the context of mortgagors, and scenarios of “like circumstances.”  Atkins teaches the use of a regression (linear) model. (col 48, ln 48), and considering future expenses (e.g., transactions).  Phila is added to teach the previously presented claims.  It is maintained that use of the CPI to train and compare cycle teaches consideration of “cash transaction expenditure patterns of households.  The broadly construed claim limitations are taught by the applied combination.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696